DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. patent 11,101,851 (hereinafter ‘851). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
            Regarding claims 1, ‘851 discloses:

An apparatus comprising at least one processor and at least one memory including
computer instructions, when executed by the at least one processor, cause the
apparatus to (Claim 13; Col. 26; lines 37-40):
transmit common control signaling via a plurality of beams periodically
according to a predetermined beam sweeping pattern (Claim 13; Col. 26; lines 41-46); and
transmit, via a transmission beam in each of one or more sequential
time-domain resources, an aperiodic downlink sounding burst to at least one user
device to enable the at least one user device to perform beamforming training (Claim 13; Col. 26; lines 47-50).
Regarding claims 11, ‘851 discloses:
A method for beamforming training, comprising (Claim 15; Col. 26; line 57):
receiving, by a user device from a network node, common control
signaling via a plurality of beams periodically according to a predetermined beam
sweeping pattern (Claim 15; Col. 26; lines 58-60)
receiving, via a transmission beam in each of a plurality of sequential
time-domain resources, an aperiodic downlink sounding burst (Claim 15; Col. 26; lines 60-64); and
performing beamforming training of a set of one or more receiving beams based on the aperiodic downlink sounding burst to select a downlink receive beam for receiving signals from the network node (Claim 15; Col. 26; lines 65-67).
Regarding claims 16, ‘851 discloses:
An apparatus comprising at least one processor and at least one memory including
computer instructions, when executed by the at least one processor (Claim 20; Col. 28; lines 4-5), cause the apparatus to:

receive, by a user device from a network node, common control signaling
via a plurality of beams periodically according to a predetermined beam sweeping
pattern (Claim 20; Col. 28; lines 10-13);
receive, via a transmission beam in each of a plurality of sequential time-
domain resources, an aperiodic downlink sounding burst (Claim 20; Col. 28; lines 14-16); and
perform beamforming training of a set of one or more receiving beams
based on the aperiodic downlink sounding burst to select a downlink receive beam
for receiving signals from the network node (Claim 20; Col. 28; lines 17-19).
Claims 2-10, 12-15 and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. patent 11,101,851. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0307654, hereinafter Kim) in view of Wong et al. (US 6,233,466, hereinafter Wong).
	Regarding claim 1, Kim discloses an apparatus (fig. 12) comprising at least one processor (controller 1235) and at least one memory including computer instructions (it’s obvious that BS has memory), when executed by the at least one processor (code executed by the controller and stored in the memory), cause the apparatus to: transmit common control signaling via a plurality of beams periodically (Fig. 4A; Para 0051; 0065; if the Base Station (BS) transmits a 1-step training signal to all MSs located in its cell through its own wide beams, MSs in different locations may select different wide beams as their optimal beams. Eventually, therefore, the BS may additionally transmit narrow beams, which are selected by each of the MSs in different locations, and into which optimal wide beams for each of the MSs are divided); and transmit, via a transmission beam in each of one or more sequential time-domain resources (Fig. 7; Fig. 13A-B; Para 0116, 0120, 0201, 0203, 0205, 0206, and 0210; The number of BM slots arranged in one frame or one subframe may be adjusted depending on the implementation of transmit antennas mounted on a BS and transmit beams for each transmit antenna.  In the BM slot, the BS may provide information about the total number, cycle and pattern of BM slots, to an MS through a BCH or an SIB.  Since one BM slot includes 10 OFDM symbols, if the periodic first DL training signal according to an embodiment of the present disclosure is transmitted through each symbol, the first DL training signal may be transmitted for a total of 10 transmit beams.  Assuming that the BS generates a total of 40 transmit beams through its all transmit antennas, the BS may transmit the first DL training signal for 40 transmit beams through a total of 4 BS slots, by allocating one BM slot in each of the subframe 1 to the subframe 4), an aperiodic downlink sounding burst to at least one user device to enable the at least one user device to perform beamforming training (Para 0077; the BS 400 has determined to perform transmission of a second DL training signal.  For convenience of description, it will be assumed that the MS 402 is included in the path of the second DL training signal.  Thereafter, in operation 412, the BS 400 may deliver indication information indicating paths of the second DL training signal to at least one MS including the MS 402 over a DL control channel (e.g., Physical Downlink Control Channel (PDCCH)). The indication information may be resource allocation information that an MS (e.g., the MS 402) included in the path of the second DL training signal requires in receiving the second DL training signal.  The indication information may include configuration information (e.g., indication information for a transmit beam #n of an antenna 1 of the BS 400, and a receive beam #m of an antenna m-1 of the MS 402) for the path of the second DL training signal. In operation 414, the BS 400 may transmit the second DL training signal to the MS 402 in response to the configuration information of the MS 402, which is included in the indication information.  In other words, the BS 400 may transmit the second DL training signal via the transmit beam #n of its antenna 1, and the MS 402 may receive the second DL training signal via the receive beam #m of its antenna m-1.  The second DL training signal may be aperiodically transmitted just before the DL data transmission to the MS 402, in order to minimize the influence of changes in channel due to the movement of the MS 402).    
	Kim does not explicitly disclose that the control signal is transmitted according to a predetermined beam sweeping pattern.
In an analogous art, Wong discloses that the control signal is transmitted according to a predetermined beam sweeping pattern (Abstract; Col. 4; lines 29-37; lines 54-60; transmitting control signals according to sweeping beam pattern). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim’s method/system by adding Wong’s disclosure in order to provide wireless communication method that adaptively exploits the spatial domain in the downlink without requiring computationally complex processing. 	
Regarding claim 2, Kim further discloses wherein a number of the one or more sequential time-domain resources for the transmission of the downlink sounding burst is based on a number of transmit beams and/or receive beams of the at least one user device (Para 0010;0074; 0077; 0105; 0113; 203; 0210; Fig. 4A; MS 402 is included in the path of the second DL training signal.  Thereafter, in operation 412, the BS 400 may deliver indication information indicating paths of the second DL training signal to at least one MS including the MS 402 over a DL control channel (e.g., Physical Downlink Control Channel (PDCCH)). The indication information may be resource allocation information that an MS (e.g., the MS 402) included in the path of the second DL training signal requires in receiving the second DL training signal.  The indication information may include configuration information (e.g., indication information for a transmit beam #n of an antenna 1 of the BS 400, and a receive beam #m of an antenna m-1 of the MS 402) for the path of the second DL training signal. In operation 414, the BS 400 may transmit the second DL training signal to the MS 402 in response to the configuration information of the MS 402, which is included in the indication information.  In other words, the BS 400 may transmit the second DL training signal via the transmit beam #n of its antenna 1, and the MS 402 may receive the second DL training signal via the receive beam #m of its antenna m-1.  The second DL training signal may be aperiodically 
transmitted just before the DL data transmission to the MS 402, in order to minimize the influence of changes in channel due to the movement of the MS 402).

4.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim/Wong and further in view of Kakishima et al. (WO 2015/045697, hereinafter Kakishima).
	Regarding claim 3, Kim/Wong does not explicitly disclose wherein the transmitting, via a set of one or more beams in each of one or more sequential time-domain resources, the aperiodic downlink sounding burst is triggered based on one of a plurality of triggering methods; and wherein a number of the one or more sequential time-domain resources for the transmission of the downlink sounding burst is based on the one of the plurality of triggering methods.
	In an analogous art, Kakishima discloses wherein the transmitting, via a set of one or more beams in each of one or more sequential time-domain resources, the aperiodic downlink sounding burst is triggered based on one of a plurality of triggering methods (Para 0042-0044; transmission timing (sub-frame) for relaying downlink reference signal the transmission timing when the mobile station relays the downlink reference signal may be periodic transmission timing or non-periodic transmission timing. For example, as shown in FIG. 5, periodically transmitted SRS (periodic SRS) and non-periodically transmitted SRS (Aperiodical SRS) exist. The periodic SRS is an SRS to be transmitted at a predetermined transmission cycle, and the Aperiodical SRS is an SRS transmitted by a trigger from a base station. The transmission timing when the mobile station relays the downlink reference signal may be determined based on the transmission timing of these SRS) and wherein a number of the one or more sequential time-domain resources for the transmission of the downlink sounding burst is based on the one of the plurality of triggering methods (Para 0042; 0044). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Kakishima’s disclosure in order to form an appropriate transmission beam in a MIMO system.
	Regarding claim 4, Kim/Wong does not explicitly disclose wherein the set of one or more beams used to transmit the aperiodic downlink sounding burst is derived based on at least one of a user device triggering that triggers the transmitting the downlink sounding burst and an uplink channel measurement by the network node.
	In an analogous art, Kakishima discloses wherein the set of one or more beams used to transmit the aperiodic downlink sounding burst is derived based on at least one of a user device triggering that triggers the transmitting the downlink sounding burst and an uplink channel measurement by the network node ((Para 0042-0044). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Kakishima’s disclosure in order to form an appropriate transmission beam in a MIMO system.

5.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim/Wong and further in view of Sun Woo Kim (US 2015/0304994, hereinafter Sun).
	Regarding claim 5, Kim/Wong does not explicitly disclose wherein the transmitting, via a set of one or more beams in each of one or more sequential time-domain resources, the aperiodic downlink sounding burst is triggered based on an occurrence of one of a plurality of triggering methods that include a first category of triggering methods and a second category of triggering methods; wherein a number of the one or more sequential time-domain resources for the transmission of the downlink sounding burst is fixed for the first category of triggering methods, and is adjustable by the network node for the second category of triggering methods.
In an analogous art, Sun discloses wherein the transmitting, via a set of one or more beams in each of one or more sequential time-domain resources (0014; 0078 and 0091), the aperiodic downlink sounding burst is triggered based on an occurrence of one of a plurality of triggering methods that include a first category of triggering methods and a second category of triggering methods (Para 0139-0141); wherein a number of the one or more sequential time-domain resources for the transmission of the downlink sounding burst is fixed for the first category of triggering methods (Para 0139-0141; 0142; trigger type 0) , and is adjustable by the network node for the second category of triggering methods (Para 0139; 0140; 0141; Trigger type 1). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Sun’s disclosure in order to provide a method and system to improve a capacity of a multiuser control channel in a wireless multi-antenna system. 
	Regarding claim 6, Kim/Wong does not explicitly disclose that wherein the first category of triggering methods comprises triggering the transmitting of the aperiodic downlink sounding burst in response to a random access preamble of a random access procedure; and
wherein the second category of triggering methods comprises triggering the transmitting the aperiodic downlink sounding burst in response to receiving at least one of the following:
a handover message, a channel state information feedback, and a subsequent
message of the random-access procedure.
	In an analogous art, Sun discloses that wherein the first category of triggering methods comprises triggering the transmitting of the aperiodic downlink sounding burst in response to a random access preamble of a random access procedure (Para 0175; 0231; 0232); and wherein the second category of triggering methods comprises triggering the transmitting the aperiodic downlink sounding burst in response to receiving a channel state information feedback (Para 0180; 0183; 0184; 0185). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Sun’s disclosure in order to provide a method and system to improve a capacity of a multiuser control channel in a wireless multi-antenna system. 
	Regarding claim 7,  Kim/Wong does not explicitly disclose transmit a list of a plurality of random access resources that includes a non-triggering resource that is not associated with triggering the transmission of the aperiodic downlink sounding burst, and a triggering resource that is associated with triggering the transmission of the aperiodic downlink sounding burst; receive, by the network node via the triggering resource, a random access preamble; wherein the transmitting the aperiodic downlink sounding burst is triggered by the network node in response to receiving the random access preamble via the triggering resource.
	In an analogous art, Sun discloses transmitting/receiving a list of a plurality of random access resources (Para 0107; 0135; 0137; 0148; 0151; 0191; 0197; 0209; 0226; 0329;  transmitting number/list of random access resources) that includes a non-triggering resource that is not associated with triggering the transmission of the aperiodic downlink sounding burst (Para 0135; 0137; 0402; 0411; 0415 and 0418; a subset of transmitted resources is  associated with triggering the transmission of the aperiodic downlink sounding burst, remaining resources are non-triggering resources), and a triggering resource that is associated with triggering the transmission of the aperiodic downlink sounding burst (Para 0141; 0142; 0249; 0257; resource block allocate to transmit a signal which triggers an aperiodic sounding reference signal , through at least one of the PDCCH and the EPDCCH);
receiving, by the network node via the triggering resource, a random access preamble (Para 0175 and 0231); wherein the transmitting the aperiodic downlink sounding burst is triggered by the network node in response to receiving the random access preamble via the triggering resource (Para 0142; 0143; 0149; 0232; and 0249). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Sun’s disclosure in order to provide a method and system to improve a capacity of a multiuser control channel in a wireless multi-antenna system. 
Regarding claim 8, Kim/Wong does not explicitly disclose transmit scheduling information indicating the one or more sequential time-domain resources for the transmission of the aperiodic downlink sounding burst to the user device upon detecting an occurrence of the second category of triggering methods; and cause a transmission of the aperiodic downlink sounding burst to the user device according to the determined scheduling information.
In an analogous art, Sun discloses transmitting scheduling information indicating the one or more sequential time-domain resources for the transmission of the aperiodic downlink sounding burst to the user device (Para 0141; 0142; 0249; 0257; resource block allocate to transmit a signal which triggers an aperiodic sounding reference signal , through at least one of the PDCCH and the EPDCCH) upon detecting an occurrence of the second category of triggering methods (Para 0091; 0093 trigger type 0 and type 1 triggers an aperiodic sounding burst); and cause a transmission of the aperiodic downlink sounding burst to the user device according to the determined scheduling information (Para 0093; 0139; 1040; 0141 (trigger type 1 – aperiodic srs)). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Sun’s disclosure in order to provide a method and system to improve a capacity of a multiuser control channel in a wireless multi-antenna system. 

6.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim/Wong in view of Yamada et al. (US 2014/0286305, hereinafter Yamada).
	Regarding claim 9, Kim/Wong does not explicitly disclose wherein the network node comprises a network node of a source cell of a handover, the method further comprising:
receiving, by the network node of the source cell, a handover message indicating a handover of the user device to the network node; receiving, by the network node of the source cell from a network node of a target cell of the handover, scheduling information indicating one or more resources of the target cell of the handover for transmission of the downlink sounding burst; and sending, by the network node of the source cell to the user device, the scheduling information for the transmission of the aperiodic downlink sounding burst by the network node of the target cell.
	In an analogous art, Yamada discloses wherein the network node comprises a network node of a source cell of a handover (Para 0060), the method further comprising:
receiving, by the network node of the source cell, a handover message indicating a handover of the user device to the network node (Para 0060; 0061; 0088; 0105; 0187);
receiving, by the network node of the source cell from a network node of a target cell of the handover (Para 0187), scheduling information indicating one or more resources of the target cell of the handover for transmission of the downlink sounding burst (Para 0070 and 0190); and sending, by the network node of the source cell to the user device, the scheduling information for the transmission of the aperiodic downlink sounding burst by the network node of the target cell (Para 0072). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Yamada’s disclosure in order to improve the performance of a communication system by establishing multiple radio connections. 
	Regarding claim 10, Kim/Wong does not explicitly disclose wherein the network node comprises a network node of a target cell of a handover, and wherein the computer instructions, when executed by the at least one processor, further cause the apparatus to: determine scheduling information indicating one or more sequential time-domain resources for the transmission of the aperiodic downlink sounding burst to the user device; transmit the scheduling information to a network node of a source cell of the handover; and cause a transmission of the aperiodic downlink sounding burst to the user device according to the determined scheduling information after the handover has been performed for the user device.
In an analogous art, Yamada discloses wherein the network node comprises a network node of a target cell of a handover and wherein the computer instructions, when executed by the at least one processor, further cause the apparatus (0105; 0110): determine scheduling information indicating one or more sequential time-domain resources for the transmission of the aperiodic downlink sounding burst to the user device (Para 0072); transmit the scheduling information to a network node of a source cell of the handover (Para 0060; 0061; 0077; 0088; 0109) and cause a transmission of the aperiodic downlink sounding burst to the user device according to the determined scheduling information after the handover has been performed for the user device (Para 0072). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Yamada’s disclosure in order to improve the performance of a communication system by establishing multiple radio connections. 

7.	Claims 11, 13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wong and further in view of SEOL et al. (US 2013/0201938, hereinafter Seol).
	Regarding claim 11, Kim discloses a method for beamforming training, comprising: receiving, by a user device from a network node (fig. 4A ; MS receives control signal from BS),  common control signaling via a plurality of beams periodically (fig. 4A; para 0051; 0065; if the Base Station (BS) transmits a 1-step training signal to all MSs located in its cell through its own wide beams, MSs in different locations may select different wide beams as their optimal beams. Eventually, therefore, the BS may additionally transmit narrow beams, which are selected by each of the MSs in different locations, and into which optimal wide beams for each of the MSs are divided); receiving, via a transmission beam in each of one or more sequential time-domain resources (Fig. 7; Fig. 13A-B; Para 0116, 0120, 0201, 0203, 0205, 0206, and 0210; The number of BM slots arranged in one frame or one subframe may be adjusted depending on the implementation of transmit antennas mounted on a BS and transmit beams for each transmit antenna.  In the BM slot, the BS may provide information about the total number, cycle and pattern of BM slots, to an MS through a BCH or an SIB.  Since one BM slot includes 10 OFDM symbols, if the periodic first DL training signal according to an embodiment of the present disclosure is transmitted through each symbol, the first DL training signal may be transmitted for a total of 10 transmit beams.  Assuming that the BS generates a total of 40 transmit beams through its all transmit antennas, the BS may transmit the first DL training signal for 40 transmit beams through a total of 4 BS slots, by allocating one BM slot in each of the subframe 1 to the subframe 4); performing beamforming training of a set of one or more receiving beams
based on the aperiodic downlink sounding burst (Para 0077; the BS 400 has determined to perform transmission of a second DL training signal.  For convenience of description, it will be assumed that the MS 402 is included in the path of the second DL training signal.  Thereafter, in operation 412, the BS 400 may deliver indication information indicating paths of the second DL training signal to at least one MS including the MS 402 over a DL control channel (e.g., Physical Downlink Control Channel (PDCCH)). The indication information may be resource allocation information that an MS (e.g., the MS 402) included in the path of the second DL training signal requires in receiving the second DL training signal.  The indication information may include configuration information (e.g., indication information for a transmit beam #n of an antenna 1 of the BS 400, and a receive beam #m of an antenna m-1 of the MS 402) for the path of the second DL training signal. In operation 414, the BS 400 may transmit the second DL training signal to the MS 402 in response to the configuration information of the MS 402, which is included in the indication information.  In other words, the BS 400 may transmit the second DL training signal via the transmit beam #n of its antenna 1, and the MS 402 may receive the second DL training signal via the receive beam #m of its antenna m-1.  The second DL training signal may be aperiodically transmitted just before the DL data transmission to the MS 402, in order to minimize the influence of changes in channel due to the movement of the MS 402).    
	Kim does not explicitly disclose that the control signal is transmitted according to a predetermined beam sweeping pattern.
In an analogous art, Wong discloses that the control signal is transmitted according to a predetermined beam sweeping pattern (Abstract; Col. 4; lines 29-37; lines 54-60; transmitting control signals according to sweeping beam pattern). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim’s method/system by adding Wong’s disclosure in order to provide wireless communication method that adaptively exploits the spatial domain in the downlink without requiring computationally complex processing. 	
Kim/Wong does not explicitly disclose that the aperiodic sounding burst is transmitted to select a downlink receive beam for receiving signals form the network node.
In an analogous art, Seol discloses that the aperiodic sounding burst (para 0055 and 0086; aperiodic) is transmitted to select a downlink receive beam for receiving signals form the network node (para 0018; 0039; and 0046; selecting best DL receive beam based on the information received from the network). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Seol’s disclosure in order to improve resource allocation in a combination system.
	Regarding claim 16, Kim disclose an apparatus comprising at least one processor (para 0142-controller 1235) and at least one memory including computer instructions (it’s obvious, MS has memory to store the instructions), when executed by the at least one processor (instructions are executed by the controller), cause the apparatus to perform the method steps of claim 11. 
Regarding claims 13 and 18, Kim further discloses determining, by the user device, a group of N best beams or antenna ports of the network node based on the reception of the common control signaling (Para 0050-0052; selecting optimal beams); and 
transmitting an indication of the group of N best beams or atenna ports to the network node (Fig. 4A; Para 0015; 0017; 0065; The indication information may include configuration information (e.g., indication information for a transmit beam #n of an antenna 1 of the BS 400, and a receive beam #m of an antenna m-1 of the MS 402) for the path of the second DL training signal. In operation 414, the BS 400 may transmit the second DL training signal to the MS 402 in response to the configuration information of the MS 402, which is included in the indication information.  In other words, the BS 400 may transmit the second DL training signal via the transmit beam #n of its antenna 1, and the MS 402 may receive the second DL training signal via the receive beam #m of its antenna m-1.  The second DL training signal may be aperiodically transmitted just before the DL data transmission to the MS 402, in order to minimize the influence of changes in channel due to the movement of the MS 402).
	Regarding claims 15 and 20, Kim further discloses receiving scheduling information from the network node after transmitting the indication, wherein the scheduling information indicates downlink resources for the reception (Para 0014,0067; 0069; 0086; 0093) by the user device, of the aperiodic downlink sounding burst (Para 0017; 0085; 0118 and 0144).

8.	Claims 12, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim/Wong in view of Sun Woo Kim (US 2015/0304994, hereinafter Sun).
Regarding claims 12, and 17,  Kim/Wong does not explicitly disclose receiving a list of a plurality of random access resources that includes a non-triggering resource that is not associated with triggering the transmission of the aperiodic downlink sounding burst, and a triggering resource that is associated with triggering the transmission of the aperiodic downlink sounding burst; transmitting, by the user device to the network node via the triggering resource, a random access preamble; wherein the receiving the aperiodic downlink sounding burst comprises receiving, via a set of one or more beams in each of a plurality of sequential time-domain resources, the aperiodic downlink sounding burst based on the transmission of the random access preamble via the triggering resource.
	In an analogous art, Sun discloses receiving a list of a plurality of random access resources (Para 0209; 0226; 0329;  receiving number/list of random access resources) that includes a non-triggering resource that is not associated with triggering the transmission of the aperiodic downlink sounding burst (Para 0135;  0411; 0415 and 0418; a subset of transmitted resources is  associated with triggering the transmission of the aperiodic downlink sounding burst, remaining resources are non-triggering resources), and a triggering resource that is associated with triggering the transmission of the aperiodic downlink sounding burst (Para 0141; 0142; 0249; 0257; resource block allocate to transmit a signal which triggers an aperiodic sounding reference signal , through at least one of the PDCCH and the EPDCCH);
transmitting, by the user device to the network node via the triggering resource, a random access preamble (Para 0175 and 0231); wherein the receiving the aperiodic downlink sounding burst comprises receiving, via a set of one or more beams in each of a plurality of sequential time-domain resources, the aperiodic downlink sounding burst based on the transmission of the random access preamble via the triggering resource (Para 0142; 0143; 0149; 0232; and 0249). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Sun’s disclosure in order to provide a method and system to improve a capacity of a multiuser control channel in a wireless multi-antenna system. 
Regarding claims 14 and 19, Kim/Wong does not explicitly disclose transmit, by the user device, an indication to the network node in order to instruct the network node to trigger a transmission of the aperiodic downlink sounding burst to the user device, wherein the indication is one of the following: a transmission of a random access preamble, a transmission of a further message in a random access procedure, a transmission of a channel state information feedback, and a transmission of a handover request.
In an analogous art, Sun discloses transmit, by the user device, an indication to the network node in order to instruct the network node to trigger a transmission of the aperiodic downlink sounding burst to the user device (Para 0175; 0231; 0232); and wherein the indication is a transmission of a channel state information feedback (Para 0180; 0183; 0184; 0185). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Sun’s disclosure in order to provide a method and system to improve a capacity of a multiuser control channel in a wireless multi-antenna system.

Conclusion		                        
	9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/            Primary Examiner, Art Unit 2462